Title: From Thomas Jefferson to Mary Jefferson Eppes, 14 July 1798
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


          
            Monticello July 14. 1798
          
          I arrived here, my dear Maria, on the 3d. inst. and was in the daily hope of recieving you, when mr Eppes’s letter of June 30. by the post of day before yesterday, gave us the first notice of your being sick. some preceding letter we infer had explained the nature of your indisposition, but it has never come to hand. we are therefore still uninformed of it. your sister & myself wrote yesterday to you by post, but I have concluded to-day to send express that we may learn your situation of a certainty, and in a shorter time. I hope the bearer will find you so advanced in recovery as to be able ere long to set out for this place. yet anxiously as we wish to see you, I must insist on your not undertaking the journey till you are quite strong enough, and then only by very short stages. to attempt it too soon will endanger a relapse which will keep us longer apart, and is always more tedious than the original attack. I have been confined some days by very sore eyes. this is the first day they seem to have mended. I should otherwise probably have set out to see you immediately on reciept of mr Eppes’s letter. my workmen too are unable to proceed one day without me, and I am anxious to have a cover for my family & friends. I shall continue in great uneasiness till the  return of the bearer by whom I shall hope to know the truth of your situation, and in every event to learn that you maintain good spirits and do every thing necessary to restore yourself to health and to those who love you with the tenderest sensibility. Adieu my dear, and ever dear Maria; let me know that you are well, or bravely determined to be so speedily; (for these things depend much on our own will) and to shorten our longing expectations of seeing you. again Adieu.
          Your’s affectionately
          
            Th: Jefferson
          
        